Per curiam.
The appellants, after their conviction and being sentenced for the offenses of armed robbery and aggravated assault, filed their notice of appeal on February 6, 1970. In this notice the trial court clerk was directed to omit nothing from the record on appeal.
The record shows that the transcript of the proceedings and charge of the court was filed with the clerk on November 18, 1970.
Under the Appellate Practice Act of 1965, the party having the responsibility of filing the transcript "shall cause it to be filed within 30 days after filing the notice of appeal.” However, the trial judge is authorized to grant an extension of the time of filing of such transcript. Ga. L. 1965, p. 18 (Code Ann. §§ 6-806, 6-804). The record in the instant case shows that the appeal was filed on February 6, 1970, and the transcript was filed on November 18, 1970. The record fails to show that any extension of time was requested or granted.
This appeal must be dismissed for failure of the appellants to comply with the mandatory requirements of the Appellate Practice Act. Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126).

Appeal dismissed.


All the Justices concur.

Submitted March 8, 1971
Decided April 8, 1971.
Grace W. Thomas, for appellants.
R. William Barton, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Mathew Robins, Assistant Attorneys General, for appellee.